        Case 1:16-cv-10666-JGD Document 140 Filed 06/17/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


GRANT ARMSTRONG and                         )
ARMSTRONG RX GP, LLC,                       )
                                            )
              Plaintiffs/Counterclaim       )
              Defendants,                   )
                                            )
       v.                                   )
                                            )
WHITE WINSTON SELECT ASSET                  )              CIVIL ACTION
FUNDS, LLC,                                 )              NO. 16-10666-JGD
                                            )
              Defendant/Third Party         )
              Plaintiff,                    )
                                            )
MCCARTER & ENGLISH, LLP,                    )
                                            )
              Defendant/Counterclaim        )
              Plaintiff,                    )
                                            )
       v.                                   )
                                            )
ARMSTRONG RX II, GP, LLC and                )
ARMSTRONG RX II, LP,                        )
                                            )
              Third Party Defendants.       )


                        ORDER ON MOTION TO DEPOSIT FUNDS

       Upon consideration of interpleader plaintiff McCarter & English, LLP’s (“McCarter”)

motion for deposit of funds into the Court’s Registry, it is hereby ordered that McCarter may

tender to the Court for deposit into the Court’s Registry the Escrowed Documents (as that term

is defined in the Escrow Agreement attached as Exhibit A to McCarter’s Counterclaim), where

such documents shall remain pending further Order of the Court.
         Case 1:16-cv-10666-JGD Document 140 Filed 06/17/19 Page 2 of 2



       Upon such deposit: (a) McCarter as Escrow Agent is released, discharged and dismissed

with prejudice from this action and from further attendance upon this cause; (b) McCarter is

released and discharged from any and all responsibility or liability of any kind or nature

whatsoever regarding the Escrowed Documents; and (c) the interpleader defendants are

restrained and enjoined from instituting any action or proceeding in any state or United States

court for the Escrowed Documents.

       Nothing in this Order or in McCarter’s transfer of the Escrowed Documents to the

Court’s Registry is intended to modify or alter in any way any of the claimant’s rights in and to

the Escrowed Documents and all priorities and security interests in the Escrowed Documents

shall continue to apply to the same extent, priority, and validity as existed immediately before

the transfer.


                                                     / s / Judith Gail Dein
                                                     Judith Gail Dein
                                                     United States Magistrate Judge
DATED: June 17, 2019




                                                 2
